Citation Nr: 0722545	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-04 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and therapist




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1971.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision.  

In October 2006, the appellant testified during a video 
conference hearing before the undersigned Acting Veterans Law 
Judge; a transcript of that hearing is of record.  During the 
hearing, in view of the record, the veteran's argument in his 
May 2005 notice of disagreement (NOD), and to give the 
veteran every consideration in connection with the current 
claim, the Board added to the veteran's original claim for 
service connection for PTSD a separate claim for service 
connection for a psychiatric disorder, to include depression.  
Therefore, the issues on appeal are as set forth on the 
preceding page.

The Board decision on the claim for service connection for a 
psychiatric disability, to include depression, is set forth 
below.  The claim for service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's claim on appeal.

2.  The veteran currently is shown to have a diagnosis of 
depression that is causally linked to service. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
psychiatric disorder, to include depression, is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

The Board has considered this legislation with regard to the 
matter on appeal.  Given the favorable action taken herein 
below, no further assistance in developing the facts 
pertinent to this matter is required at this time. 


II.  Service Connection for a Psychiatric Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection also may be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board has reviewed the veteran's service medical records 
and observes that they are negative for any diagnosis or 
treatment for depression.  At entry into service and at 
discharge, the veteran was noted to have no psychiatric 
abnormalities.  However, service personnel records show that 
the veteran, who served two tours of duty in the Republic of 
Vietnam, was disciplined on several occasions.

The veteran's military records indicate that his principal 
in-service duties during his tour of duty in Vietnam included 
working as a wheel vehicle mechanic.  Moreover, his service 
medical records do not suggest any combat-related wounds or 
other incidents of treatment reflecting combat.

A line of duty investigation and report in 1971 found that an 
April 1971 gunshot wound to the veteran's right arm was self-
inflicted and represented misconduct.  The investigating 
officer's report noted that a statement as to the veteran's 
mental soundness was included in an exhibit from SP4 L.H.  
L.H. said that the veteran had a normal personality.  
However, the investigating officer discounted the credibility 
of SP4 L.H. since L.H. was not in the barracks at the time of 
the incident.  According to this investigative report, no 
statement from a competent psychiatrist or psychologist was 
available since the veteran was never given a psychiatric 
examination.  

An initialed statement from Captain D.S.B. in April 1971 
relates that the veteran first came to see him one evening 
some months before when the veteran had caught his finger in 
a generator and suffered a severe laceration of his index 
finger.  The captain noted that the veteran then was quite 
intoxicated with alcohol and that he could smell alcohol on 
the veteran's breath.  He sutured the finger and noted that 
the veteran was somewhat incoherent in response to questions.  
He said that the veteran said that this had been an accident.  
Captain D.S.B. further stated that the veteran persisted in 
coming to see him in an apparently intoxicated state though 
the veteran refused to keep the wound clean.  About a month 
after the first visit, the veteran came late at night, again 
intoxicated, with a severe laceration of the fifth finger.  
It was cut medially to laterally and was cut through the 
bone.  The veteran related this happened with a knife while 
cutting cheese.  The captain said during surgery that the 
veteran broke down and told him it was really not an accident 
and actually the veteran had tried to cut the finger off and 
that he had some problems.  The captain invited a discussion 
during which the veteran said his problems centered around 
his wife and a domineering and brutal father-in-law.  The 
veteran related that this made him anxious and somewhat 
depressed and that he wanted to get back home.  The captain 
related that the veteran denied hurting himself to return 
home.  In a third meeting about two weeks before, again late 
at night, the veteran said that he needed to talk and that he 
had tried to blow his arm off with an M16 rifle which had 
failed to fire after he pulled the trigger.  Captain D.S.B. 
stated that the veteran came to talk this time because the 
veteran realized that there was something definitely wrong 
with himself.  The captain, who was not present when the 
veteran did shoot himself in the arm, related that he was not 
sure whether he ever referred the veteran to the brigade 
psychiatric social worker. 

The Board's review of the veteran's military records shows 
that a psychiatric diagnosis of the veteran was not made at 
the time of the gun shot wound in 1971, or during Physical 
Board and Medical Board evaluations before his discharge from 
service later that year.

Post service, the Board observes that a March 2005 Charleston 
Vet Center assessment report by the veteran's therapist, Ms. 
D.A.L., M.A., states that the veteran is suffering from 
depression, PTSD, and substance abuse in partial remission 
due to expressed threat in the Vietnam Theater of Operations.  

In her report, Ms. D.A.L. noted that the veteran acknowledged 
suicidal ideation for the last couple of years and that he 
said he could not handle life anymore.  In the recent past, 
he placed a 9 mm gun in his mouth with the hammer pulled back 
and had laid out 200 blood pressure pills in case he could 
not pull the trigger.  His brother talked him out of suicide 
with reminders of his family and religious background.  The 
veteran denied current suicidal thoughts.  The report said 
the veteran was safety contracted and monitored.  He also 
denied homicidal ideation or a past history of ideation.  He 
also denied hallucinations.  There was no evidence of 
delusions.  

This assessment report also reflects that the veteran was the 
oldest of four siblings, that he denied childhood abuse or 
legal problems, and that post-service he had married three 
times and divorced twice.  He was now unemployed at the age 
of 55 and under treatment for psychiatric problems at the 
mental health clinic at the Huntington VAMC and the 
Charlestown Vet Center.  He smoked a pack of cigarettes daily 
and drank four to eight cups of coffee.  The veteran denied a 
current alcohol problem, but consumed a case of beer on 
weekends and cited a drunken driving charge in April 2004 as 
a recent stressor.  The veteran reported daily crying spells 
without noticeable trigger, daily thoughts of death and 
feeling hopeless.  The report indicates that he was 
anhedonistic and amotivated. 

Listed as traumatic events during his first tour of duty in 
Vietnam were: driving to and from bases to repair machinery 
under heavy fire and chronic threat of death; sneaking out to 
a whorehouse where he witnessed the killing of a 13-year-old 
prostitute by an Army Ranger who slit her throat; 
participating in the MacArthur, Cochise Green, Walker, 
Bolling and McLain Operations in 1968 in Corps II; and 
getting arrested between October 1969 and November 1969 when 
another soldier with whom he was drinking and driving wrecker 
service removed the top of an oxygen tank and aimed it at an 
old man riding a bicycle.  During his second tour of duty, 
the veteran shot himself in the arm while drunk.  According 
to the assessment report, the veteran felt guilty about 
shooting himself in the arm while drinking and said that he 
drank post-service to relieve guilt and anxiety and to help 
with sleep.

The Vet Center assessment report indicated that post-service 
the veteran spent almost four years in Florida driving a milk 
truck and working as a carpenter before he returned to West 
Virginia, where he worked for 27 years as a coal miner then 
almost four years as a cross country truck driver.  The 
assessment report also detailed the veteran's three marriages 
and his relationships with former spouses and adult children.  
He preferred to remain in his rural home and avoided social 
situations.  Diagnosis was that the veteran met the criteria 
of the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM IV) for depression with 
suicidal features.

The readjustment counseling therapist said in the Vet Center 
report and in subsequent testimony before the Board that the 
veteran would not have been found eligible for military 
service if the Defense Department had not lowered enlistment 
standards for the Armed Forces Qualification Testing (AFQT) 
during the Vietnam conflict.  Before those standards were 
lowered, an enlistee or draftee needed a minimum score of 50 
and the veteran had scored an 18.  Ms. D.A.L. said that the 
veteran presented atypical symptoms of depression and PTSD 
because of his sub-average intellectual resources.  She said 
that his perceptions of threat and feelings of fear did not 
meet the higher threshold standards of someone with higher 
intellectual resources and made for a poor prognosis.  

During the veteran's video conference hearing, Ms. D.A.L. 
testified that the veteran's diagnostic picture included not 
only PTSD, but also depression with suicidal features and 
anxiety, and that his depression was due to service.  The 
therapist's testimony in particular emphasized the veteran's 
low AFQT score and how he was less likely to cope with the 
simplest of stressors as opposed to someone with a higher 
AFQT score.  She indicated a review of the veteran's file 
when, at one point in her testimony, she found and read 
Captain D.S.B.'s statement from the veteran's service 
personnel records.  Ms. D.A.L. testified that she had been 
treating the veteran for depression since May 2004, 
originally in a group setting but now once every six weeks in 
an individual setting.  The veteran testified at this same 
hearing that an unnamed doctor had told him that his 
depression was due to service.  

Separately, a May 2005 private medical examination associated 
with the veteran's Social Security Administration (SSA) 
records contains an Axis I diagnosis by Ms. E.A.D., M.A., a 
licensed psychologist, of chronic PTSD based upon the 
veteran's report that he witnessed and experienced events 
that involved actual and threatened death to others and 
himself while in Vietnam.  The psychologist's report refers 
to PTSD and its symptoms, but does not refer to depression or 
other psychiatric disorders.  In medical papers prepared for 
SSA in July 2005, H.H.C., M.D., indicates that the veteran 
suffered from a non-severe anxiety-related disorder that 
included recurrent and intrusive recollections of a traumatic 
experience, which was a source of marked distress.  An August 
2005 case analysis by Dr. J.G. notes depression is one of the 
veteran's alleged claimed disabilities.  

The claims file also contains references to the veteran's 
psychiatric disorder in VA outpatient medical records.  A May 
2004 VA mental health clinic record shows the veteran was 
seen for feelings of depression and suicidal ideation.  Also 
noted were intrusive thoughts and memories of Vietnam, 
nightmares, feelings of social isolation and anxiety 
secondary to a divorce.  According to this record, the 
veteran stated that he held a loaded weapon in his mouth one 
and one-half years before, but his brother telephoned and the 
veteran did not follow through on his impulse.  The veteran 
denied homicidal ideation or psychosis and said he did not 
feel he would kill himself and that he wanted to stop 
thinking about situations that occurred in Vietnam.  

A July 2004 comprehensive mental health evaluation at the 
Huntington VAMC includes an Axis I diagnosis of PTSD with 
depressive symptoms.  The veteran presented depressed, sad, 
anhedonic, anxious, with some difficulty with impulse control 
and neglecting activities of daily living.  It was noted that 
the veteran had vivid memories of his experiences while in 
the military and that thoughts of Vietnam intruded all the 
time.  The veteran recognized an exacerbation of symptoms 
which he felt had been managed by working and drinking.  He 
had "buried" psychiatric difficulties until the past six 
years and had avoided the VA and veterans.  He described 
difficulties in sleeping, had lost weight, and had problems 
with concentration and energy.  He denied suicidal and 
homicidal ideation.

An August 2004 VA mental health clinic record reflects that 
the veteran was seen for psychiatric symptoms.  He reported 
no more crying spells or active or passive suicidal thoughts, 
but complained of reexperiencing symptoms related to Vietnam 
and associated anxiety and guilt.  Impression of the staff 
psychiatrist was PTSD with depressive symptoms.

November 2004 VA mental health outpatient clinic records 
indicate that the veteran's mood was depressed.  He was 
inattentive and isolated and wanted to "dig a hole and get 
in it."  He denied any current thoughts of homicide or 
suicide.  He slept only about two hours each night, but 
reported intrusive thoughts of military experiences in 
Vietnam, including the deaths of civilians which he 
witnessed, and guilt over his self-inflicted gunshot wound.  
He ate only once a day.  It was noted that he had a gun in 
his mouth one year before, but had not attempted suicide 
since though he had thoughts he would be better off dead.  He 
denied any plan or intent.  He endorsed anergia and 
anhedonia.  The veteran was oriented to three spheres, speech 
was normal, and affect was restricted.  PTSD with depressive 
symptoms was assessed.

A December 2004 VA mental health outpatient clinic record 
states that the veteran had occasional thoughts that he would 
be better off dead.  The veteran denied suicidal and 
homicidal ideation, intent, or plan.

A March 2005 VA mental health outpatient clinic record shows 
the veteran was treated for PTSD with depressive symptoms.  

A September 2005 VA mental health clinic record reflects the 
veteran's complaints of increased nervousness and anxiety.  
It was noted that the veteran was assessed with PTSD with an 
increase in anxiety and nightmares since he stopped taking 
the drug sertraline.

Thus, in this case, the record contains a diagnosis of 
depression from the Vet Center's assessment report of March 
2005.  This diagnosis of depression is separate from any 
diagnosis for PTSD, according to Ms. D.A.L.'s testimony 
before the Board.  Her testimony and report indicate a 
thorough review of the veteran's service record and tend to 
corroborate information found in his military records.  The 
Board finds the therapist's report and testimony credible and 
in support of a causal relationship between the veteran's 
current psychiatric disorder and service.  The report from 
the therapist lists five traumatic in-service events that 
could account for the veteran's subsequent depression.  

The fact that Ms. D.A.L. is a readjustment counseling 
therapist with a master's degree, and not a medical 
physician, is no bar to the Board relying on her opinion.  
See Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007) 
(holding that the Board is entitled to assume the competence 
of a VA examiner and that such examiner need not be a 
physician); see also Williams v. Brown, 4 Vet. App. 270, 273 
(1993) (finding opinions of a VA registered nurse therapist 
competent medical testimony).  

However, the Board must not rely on the incident involving 
the self-inflicted gunshot wound as it was judged misconduct, 
and misconduct is grounds for a denial of compensation 
benefits.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.301.  

The Board does find that evidence of a causal relationship 
between the veteran's present psychiatric disorder manifested 
as depression and the veteran's service is supported in the 
record.  While the report of Ms. D.A.L. and her hearing 
testimony support a causal relationship, there is other 
evidence, such as the report of the private licensed 
psychologist for the SSA, which does not refer to depression 
or other psychiatric disorders besides PTSD.  

However, these considerations do no more than create a 
relative balance between the evidence for and against the 
veteran's claim.  Accordingly, the Board resolves any doubt 
in the veteran's favor and finds that the evidence supports 
service connection for a psychiatric disorder, to include 
depression.  38 U.S.C.A. § 5107(b).  The appeal is granted.

ORDER

Service connection for a psychiatric disorder, specifically 
to include depression, is granted.


REMAND

During his October 2006 VA video conference hearing, the 
veteran provided a description of several stressful incidents 
that occurred during his tour of duty in the Republic of 
Vietnam.  For example, the veteran described being under 
mortar fire while stationed at "LZ English" between January 
and March 1969.  

Given that the veteran has now provided a more detailed 
description of his in-service stressors, it is the 
responsibility of the RO to contact the United States Joint 
Services Records Research Center (JSRRC) (previously the U.S. 
Armed Services Center for Research of Unit Records) so as to 
obtain the unit records of his unit of the 173rd Airborne 
Brigade, and to conduct further unit research, if possible.  
While the veteran testified that his unit was Headquarters 
Company and that his duties were in maintenance, his service 
records show that from December 1968 to November 1969 he was 
attached to Company D (Maintenance) of the 173rd Airborne.

Should the unit records provide stressor corroboration, the 
veteran also should be afforded a VA psychiatric examination 
addressing the etiology of his claimed PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the veteran's 
October 2006 hearing transcript and make a 
list of the in-service PTSD stressors 
described therein.  This list should be 
provided to the JSRRC, which should be 
requested to research these stressors and 
to provide records of Company D of the 
173rd Airborne Brigade.

2.  Upon receipt of a response from the 
JSRRC, the RO should determine whether the 
received materials corroborate a claimed 
stressor.  If so, the RO should proceed to 
paragraph 3.  If not, the RO should 
proceed to paragraph 4.

3.  Then the veteran should be afforded a 
VA psychiatric examination with an 
examiner who has reviewed his claims file.  
This examiner should indicate whether the 
veteran's claimed PTSD is attributable to 
the claimed stressor in service.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

4.  Then, the claim of service connection 
for PTSD should be readjudicated.  If the 
determination of this claim remains 
unfavorable, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an appropriate opportunity to 
respond.

Then, if indicated, this case should be 
returned to the Board for the purpose of 
appellate disposition.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


